

Exhibit 10.3


Continuing Guaranty


TO:    Wells Fargo Bank, National Association


Section 1.      Guaranty; Definitions.  In consideration of the credit and other
financial accommodations heretofore, now or hereafter extended or made to
Lifecore Biomedical, LLC, a Minnesota limited liability company (the
“Borrower”), by Wells Fargo Bank, National Association (“Bank”) pursuant to the
terms and conditions of (i) that certain Credit Agreement, dated as of the date
hereof, between the Borrower and Bank (as amended, modified, restated and/or
supplemented from time to time, the “Credit Agreement”), (ii) that certain
Reimbursement Agreement dated on or after the date hereof between the Borrower
and the Bank (as amended, modified, restated and/or supplemented from time to
time, the “Reimbursement Agreement;” and together with the Credit Agreement, the
“Agreements”) and for other valuable consideration, the undersigned Landec
Corporation (“Guarantor”), jointly and severally unconditionally guarantees and
promises to pay to Bank, or order, on demand in lawful money of the United
States of America and in immediately available funds, any and all Obligations
(as such term is defined in each of the Agreements) of the Borrower to
Bank.  All capitalized terms used but not otherwise defined herein shall have
the meanings ascribed to them in the Agreements.
 
Section 2.      Successive Transactions; Revocation; Obligation Under Other
Guaranties.  This is a continuing guaranty and all rights, powers and remedies
hereunder shall apply to all past, present and future Obligations, including
those arising under successive transactions which shall either continue the
Obligations, increase or decrease them, or from time to time create new
Obligations after all or any prior Obligations have been satisfied, and
notwithstanding the dissolution, liquidation or bankruptcy of the Borrower or
Guarantor or any other event or proceeding affecting the Borrower or
Guarantor.  This Guaranty shall not apply to any new Obligations created after
actual receipt by Bank of written notice of its revocation as to such new
Obligations; provided however, that Loans or other Obligations arising after
revocation under commitments existing prior to receipt by Bank of such
revocation, and extensions, renewals or modifications, of any kind, of
Obligations incurred by the Borrower or committed by Bank prior to receipt by
Bank of such revocation, shall not be considered new Obligations.  Any such
notice must be sent to Bank by registered U.S. mail, postage prepaid, addressed
to its office at 400 Hamilton Avenue, Palo Alto, California 94302, or at such
other address as Bank shall from time to time designate.  Any payment by
Guarantor shall not reduce Guarantor’s maximum obligation hereunder unless
written notice to that effect is actually received by Bank at or prior to the
time of such payment.  The obligations of Guarantor hereunder shall be in
addition to any obligations of Guarantor under any other guaranties of any
liabilities or obligations of the Borrower or any other persons heretofore or
hereafter given to Bank unless said other guaranties are expressly modified or
revoked in writing; and this Guaranty shall not, unless expressly herein
provided, affect or invalidate any such other guaranties.

 

--------------------------------------------------------------------------------

 
 
Section 3.      Obligations Joint And Several; Separate Actions; Waiver Of
Statute Of Limitations; Reinstatement Of Liability.  The obligations hereunder
are joint and several and independent of the Obligations of the Borrower, and a
separate action or actions may be brought and prosecuted against Guarantor
whether action is brought against the Borrower or any other person, or whether
the Borrower or any other person is joined in any such action or
actions.  Guarantor acknowledges that this Guaranty is absolute and
unconditional, there are no conditions precedent to the effectiveness of this
Guaranty, and this Guaranty is in full force and effect and is binding on
Guarantor as of the date written below, regardless of whether Bank obtains
collateral or any guaranties from others or takes any other action contemplated
by the Agreements.  Guarantor waives the benefit of any statute of limitations
affecting Guarantor’s liability hereunder or the enforcement thereof, and
Guarantor agrees that any payment of any Obligations or other act which shall
toll any statute of limitations applicable thereto shall similarly operate to
toll such statute of limitations applicable to Guarantor’s liability
hereunder.  The liability of Guarantor hereunder shall be reinstated and revived
and the rights of Bank shall continue if and to the extent for any reason any
amount at any time paid on account of any Obligations guaranteed hereby is
rescinded or must otherwise be restored by Bank, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, all as though such
amount had not been paid.  The determination as to whether any amount so paid
must be rescinded or restored shall be made by Bank in its sole discretion;
provided however, that if Bank chooses to contest any such matter at the request
of Guarantor, Guarantor agrees to indemnify and hold Bank harmless from and
against all costs and expenses, including reasonable attorneys’ fees, expended
or incurred by Bank in connection therewith, including without limitation, in
any litigation with respect thereto.
 
Section 4.      Authorizations To Bank.  Guarantor authorizes Bank either before
or after revocation hereof, without notice to or demand on Guarantor, and
without affecting Guarantor’s liability hereunder, from time to time to:  (a)
alter, compromise, renew, extend, accelerate or otherwise change the time for
payment of, or otherwise change the terms of the Obligations or any portion
thereof, including increase or decrease of the rate of interest thereon; (b)
take and hold security for the payment of this Guaranty or the Obligations or
any portion thereof, and exchange, enforce, waive, subordinate or release any
such security; (c) apply such security and direct the order or manner of sale
thereof, including without limitation, a non-judicial sale permitted by the
terms of the controlling security agreement, mortgage or deed of trust, as Bank
in its discretion may determine; (d) release or substitute any one or more of
the endorsers or any other guarantors of the Obligations, or any portion
thereof, or any other party thereto; and (e) apply payments received by Bank
from the Borrowers to any Obligations of the Borrowers to Bank, in such order as
Bank shall determine in its sole discretion, whether or not such Obligations are
covered by this Guaranty, and Guarantor hereby waives any provision of law
regarding application of payments which specifies otherwise.  Bank may without
notice assign this Guaranty in whole or in part.

 
-2-

--------------------------------------------------------------------------------

 
 
Section 5.      Representations And Warranties.  Guarantor represents and
warrants to Bank that: (a) this Guaranty is executed at the Borrower’s request;
(b) Guarantor shall not, without Bank’s prior written consent, sell, lease,
assign, encumber, hypothecate, transfer or otherwise dispose of all or a
substantial or material part of Guarantor’s assets other than in the ordinary
course of Guarantor’s business; provided, however, Guarantor may sell (i) its
interest in Landec Ag, Inc. or Cal Ex Trading Company or (ii) intellectual
property assets not related to the Borrower, notwithstanding this clause (b);
(c) Bank has made no representation to Guarantor as to the creditworthiness of
the Borrower; and (d) Guarantor has established adequate means of obtaining from
the Borrower on a continuing basis financial and other information pertaining to
the Borrower’s financial condition.  Guarantor agrees to keep adequately
informed from such means of any facts, events or circumstances which might in
any way affect Guarantor’s risks hereunder, and Guarantor further agrees that
Bank shall have no obligation to disclose to Guarantor any information or
material about either Borrower which is acquired by Bank in any manner.
 
Section 6.       Guarantor’s Waivers.
 
(a)        Guarantor waives any right to require Bank to: (i) proceed against
the Borrower or any other person; (ii) marshal assets or proceed against or
exhaust any security held from the Borrower or any other person; (iii) give
notice of the terms, time and place of any public or private sale or other
disposition of personal property security held from the Borrower or any other
person; (iv) take any action or pursue any other remedy in Bank’s power; or (v)
make any presentment or demand for performance, or give any notice of
nonperformance, protest, notice of protest or notice of dishonor hereunder or in
connection with any obligations or evidences of indebtedness held by Bank as
security for or which constitute in whole or in part the Obligations guaranteed
hereunder, or in connection with the creation of new or additional Obligations.
 
(b)        Guarantor waives any defense to its obligations hereunder based upon
or arising by reason of: (i) any disability or other defense of the Borrower or
any other person; (ii) the cessation or limitation from any cause whatsoever,
other than payment in full, of the Obligations of the Borrower or any other
person; (iii) any lack of authority of any officer, director, partner, agent or
any other person acting or purporting to act on behalf of the Borrower, or any
defect in the formation of the Borrower; (iv) the application by the Borrower of
the proceeds of any Obligations for purposes other than the purposes represented
by the Borrower to, or intended or understood by, Bank or Guarantor; (v) any act
or omission by Bank which directly or indirectly results in or aids the
discharge of the Borrower or any portion of the Obligations by operation of law
or otherwise, or which in any way impairs or suspends any rights or remedies of
Bank against the Borrower; (vi) any impairment of the value of any interest in
any security for the Obligations or any portion thereof, including without
limitation, the failure to obtain or maintain perfection or recordation of any
interest in any such security, the release of any such security without
substitution, and/or the failure to preserve the value of, or to comply with
applicable law in disposing of, any such security; (vii) any modification of the
Obligations, in any form whatsoever, including any modification made after
revocation hereof to any Obligations incurred prior to such revocation, and
including without limitation the renewal, extension, acceleration or other
change in time for payment of, or other change in the terms of, the Obligations
or any portion thereof, including increase or decrease of the rate of interest
thereon; or (viii) any requirement that Bank give any notice of acceptance of
this Guaranty.  Until all Obligations shall have been paid in full and the
Commitment by the Bank to extend credit to the Borrower expires or terminates,
Guarantor shall have no right of subrogation, and Guarantor waives any right to
enforce any remedy which Bank now has or may hereafter have against the Borrower
or any other person, and waives any benefit of, or any right to participate in,
any security now or hereafter held by Bank.  Guarantor further waives all rights
and defenses Guarantor may have arising out of (A) any election of remedies by
Bank, even though that election of remedies, such as a non-judicial foreclosure
with respect to any security for any portion of the Obligations, destroys
Guarantor’s rights of subrogation or Guarantor’s rights to proceed against the
Borrower for reimbursement, or (B) any loss of rights Guarantor may suffer by
reason of any rights, powers or remedies of either Borrower in connection with
any anti-deficiency laws or any other laws limiting, qualifying or discharging
the Borrower’s Obligations, whether by operation of Sections 726, 580a or 580d
of the California Code of Civil Procedure as from time to time amended, or
otherwise, including any rights Guarantor may have to a Section 580a fair market
value hearing to determine the size of a deficiency following any foreclosure
sale or other disposition of any real property security for any portion of the
Obligations.

 
-3-

--------------------------------------------------------------------------------

 
 
Section 7.       Financial Information.  Guarantor will deliver, or cause to be
delivered, the Bank each of the following, which shall be in form and detail
acceptable to the Bank:
 
(i)        As soon as available, and in any event within 90 days after the end
of each fiscal year of Guarantor (or 120 days in the case of filing Guarantor’s
Form 10-K with the Securities and Exchange Commission), Guarantor will deliver,
or cause to be delivered, to Bank, Guarantor’s audited financial statements with
the unqualified opinion of independent certified public accountants selected by
Guarantor and reasonably acceptable to Bank, which annual financial statements
shall include Guarantor’s balance sheet as at the end of such fiscal year and
the related statements of Guarantor’s income, reconciliation of retained
earnings and cash flows for the fiscal year then ended, prepared on a
consolidated basis to include any Affiliates, all in reasonable detail and
prepared in accordance with GAAP, together with (A) copies of all management
letters prepared by such accountants; and (B) a certificate of the chief
financial officer of Guarantor stating that such financial statements have been
prepared in accordance with GAAP, fairly represent Guarantor’s financial
position and the results of its operations, and whether or not such officer has
knowledge of the occurrence of any Default or Event of Default as a result of
the Guarantor’s failure to comply with the financial covenants applicable to it
set forth in Section 6.3(b) of the Credit Agreement and, if so, stating in
reasonable detail the facts with respect thereto.
 
(ii)       As soon as available, and in any event within 45 days after the end
of each fiscal quarter of Guarantor, Guarantor will deliver, or cause to be
delivered, to Bank, Guarantor’s internally-prepared consolidating financial
statements, which financial statements shall include Guarantor’s balance sheet
as at the end of such fiscal quarter and the related statements of Guarantor’s
income, reconciliation of retained earnings and cash flows for the fiscal
quarter then ended, prepared on a consolidated basis to include any Affiliates,
all in reasonable detail and prepared in accordance with GAAP.

 
-4-

--------------------------------------------------------------------------------

 
 
(iii)      Concurrently with the delivery of the financial statements set forth
in clause (ii) above, Guarantor will deliver a certificate of the chief
financial officer of Guarantor, substantially in the form of Exhibit B-2 to the
Credit Agreement stating all relevant facts in reasonable detail to evidence,
and the computations as to, whether or not Guarantor is compliance with the
Financial Covenants set forth in Section 6.3(b) of the Credit Agreement.
 
Section 8.       Contribution to Borrower.  Notwithstanding anything contained
herein to the contrary, (i) in the event that the Borrower is not in compliance
with the Financial Covenants set forth in Section 6.3(a) of the Credit Agreement
at any time the same are to be determined, Guarantor irrevocable agrees to,
within 50 days after the last day of the relevant fiscal quarter of the
Borrower, invest cash into the Borrower in the form of equity in an amount not
less than the amount necessary to bring the Borrower into compliance with such
section and (ii) in the event that the Borrower is not permitted to make the
Contingent Purchase Price Payments under Section 6.30(b) of the Credit
Agreement, Parent shall make such Contingent Purchase Price Payments directly to
Seller in accordance with its guaranty delivered to Seller in accordance with
the Stock Purchase Agreement.
 
Section 9.       Remedies; No Waiver.  All rights, powers and remedies of Bank
hereunder are cumulative.  No delay, failure or discontinuance of Bank in
exercising any right, power or remedy hereunder shall affect or operate as a
waiver of such right, power or remedy; nor shall any single or partial exercise
of any such right, power or remedy preclude, waive or otherwise affect any other
or further exercise thereof or the exercise of any other right, power or
remedy.  Any waiver, permit, consent or approval of any kind by Bank of any
breach of this Guaranty, or any such waiver of any provisions or conditions
hereof, must be in writing and shall be effective only to the extent set forth
in writing.
 
Section 10.     Costs, Expenses And Attorneys’ Fees.  Guarantor shall pay to
Bank within fifteen (15) days after written demand the full amount of all
payments, advances, charges, costs and expenses, including reasonable attorneys’
fees (to include outside counsel fees and all allocated costs of Bank’s in-house
counsel), expended or incurred by Bank in connection with the enforcement of any
of Bank’s rights, powers or remedies and/or the collection of any amounts which
become due to Bank under this Guaranty, and the prosecution or defense of any
action in any way related to this Guaranty, whether incurred at the trial or
appellate level, in an arbitration proceeding or otherwise, and including any of
the foregoing incurred in connection with any bankruptcy proceeding (including
without limitation, any adversary proceeding, contested matter or motion brought
by Bank or any other person) relating to Guarantor or any other person or
entity.  All of the foregoing shall be paid by Guarantor with interest from the
date of written demand until paid in full at a rate per annum equal to the
Default Rate then applicable under the Note.
 
Section 11.     Successors; Assignment.  This Guaranty shall be binding upon and
inure to the benefit of permitted successors and assigns of the parties;
provided however, that Guarantor may not assign or transfer any of its interests
or rights hereunder without Bank’s prior written consent; provided further that
Bank may not assign, transfer, negotiate or grant participations in any of its
rights under this Guaranty except in connection with an assignment, transfer,
negotiation or participation of its rights permitted under the Agreements.

 
-5-

--------------------------------------------------------------------------------

 
 
Section 12.     Amendment.  This Guaranty may be amended or modified only in
writing signed by Bank and Guarantor.
 
Section 13.     Application Of Singular And Plural.  In all cases where there is
but a single Borrower, then all words used herein in the plural shall be deemed
to have been used in the singular where the context and construction so require;
and when there is more than one Borrower named herein, or when this Guaranty is
executed by more than one Guarantor, the word “Borrower” and the word
“Guarantor” respectively shall mean all or any one or more of them as the
context requires.
 
Section 14.     Understanding With Respect To Waivers; Severability Of
Provisions.  Guarantor warrants and agrees that each of the waivers set forth
herein is made with Guarantor’s full knowledge of its significance and
consequences, and that under the circumstances, the waivers are reasonable and
not contrary to public policy or law.  If any waiver or other provision of this
Guaranty shall be held to be prohibited by or invalid under applicable public
policy or law, such waiver or other provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such waiver or other provision or any remaining provisions of this Guaranty.
 
Section 15.     Governing Law.  This Guaranty shall be governed by and construed
in accordance with the laws of the State of California.
 
Section 16.     Notices.  All notices, requests and demands required under this
Guaranty shall be delivered in the manner set forth in the Credit Agreement.
 
[Signature Page Follows]

 
-6-

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the undersigned Guarantor has executed this Guaranty as of
April 30, 2010.
  
Landec Corporation
   
By:  
/s/ Gregory S. Skinner
 
Gregory S. Skinner
 
Chief Financial Officer


 
-7-

--------------------------------------------------------------------------------

 